Citation Nr: 1531837	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  10-37 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post medial meniscectomy of the right knee. 

2.  Entitlement to an initial rating in excess of 10 percent for left knee medial collateral ligament strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active military duty from May 2002 to October 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran's claims file was subsequently transferred to the RO in Nashville, Tennessee.

The case was remanded in February 2013 for additional development and now returns to the Board for final appellate review.

As noted in the February 2013 remand, service connection for the Veteran's right and left knee disabilities and the assignment of initial 10 percent ratings, effective October 15, 2008, was initially granted in a June 2009 rating decision, which he did not appeal.  Rather, he filed a claim for increased ratings in January 2010, which were denied in the appealed March 2010 rating decision.  However, 38 C.F.R. 
§ 3.156(b) (2014) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, additional post-service treatment records showing right knee surgery and a February 2010 VA examination addressing the nature and severity of the symptoms of the Veteran's bilateral knee disabilities were received within the appeal period stemming from the June 2009 rating decision.  Therefore, as such evidence is new and material to the Veteran's increased rating claims, the Board finds that the issues currently on appeal are best characterized as the propriety of the initially assigned ratings for the Veteran's bilateral knee disabilities.  Consequently, the issues have been characterized as shown on the first page of this decision.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in July 2012; a transcript of that hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through November 2012, which were considered by the Agency of Original Jurisdiction (AOJ) in the April 2013 supplemental statement of the case, and a June 2015 Appellant's Post-Remand Brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  Since the October 15, 2008 award of service connection, exclusive from the temporary total rating convalescence period from July 23, 2009 to September 1, 2009, the Veteran's status post medial meniscectomy residuals of the right knee results in the dislocation of semilunar cartilage with symptoms analogous to frequent episodes of "locking," pain, and effusion into the joint, to include subjective complaints of pain, tenderness, stiffness, effusion, and locking, and objective evidence of painful motion with functional loss causing limitation of flexion to no more than 90 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, or on repetitive motion; without evidence of limitation of extension; instability or subluxation; ankylosis; impairment of the tibia or fibula; genu recurvatum; or scarring that is symptomatic or of a size to warrant a separate compensable rating.

2.  Since the October 15, 2008 award of service connection, exclusive from the temporary total rating convalescence period from September 23, 2010 to November 1, 2010, the Veteran's medial collateral ligament strain of the left knee results in the dislocation of semilunar cartilage with symptoms analogous to frequent episodes of "locking," pain, and effusion into the joint, to include subjective complaints of pain, tenderness, stiffness, effusion, and locking, and objective evidence of painful motion with functional loss causing limitation of flexion to no more than 90 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, or on repetitive motion; without evidence of limitation of extension; instability or subluxation; ankylosis; impairment of the tibia or fibula; genu recurvatum; or scarring that is symptomatic or of a size to warrant a separate compensable rating.


CONCLUSIONS OF LAW

1.  Exclusive from the temporary total rating convalescence period from July 23, 2009 to September 1, 2009, the criteria for an initial rating of 20 percent, but no higher, for status post medial meniscectomy of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5258 (2014).

2.  Exclusive from the temporary total rating convalescence period from September 23, 2010 to November 1, 2010, the criteria for an initial rating of 20 percent, but no higher, for left knee medial collateral ligament strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As noted in the Introduction, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his bilateral knee disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for right and left knee disabilities were granted and initial ratings were assigned in the June 2009 rating decision and continued in the March 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Moreover, the Veteran's statements in support of his claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

Furthermore, in May 2009, February 2010, and April 2013 the Veteran was provided VA examinations in connection with his initial rating claims.  Neither the Veteran nor his representative have alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right knee and left knee disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2012 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the nature and severity of the Veteran's right knee and left knee disabilities, to include the impact such has on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records available through the VA healthcare system, the Board remanded the right and left knee claims in February 2013 in order to obtain such records.  Additionally, as determined by the Board, an updated VA examination was necessary, which was obtained in April 2013.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board further finds that there was substantial compliance with the February 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in February 2013 directed the AOJ to obtain all VA treatment records dated February 2010 to the present.  Such records were subsequently uploaded to the Veteran's Virtual VA file.  Further, the AOJ was also directed to schedule the Veteran for a VA examination.  As noted above, the Veteran was afforded a VA examination in April 2013 that is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the February 2013 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The effective dates of the award of service connection for right knee and left knee disabilities is October 15, 2008.  Thus, the Board will evaluate the propriety of the assigned ratings since such date.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

At the outset, the Veteran has had surgeries on his right and left knees during the pendency of this appeal (July 2009 for right knee, and September 2010 for the left knee).  In a March 2010 rating decision, the Veteran received a temporary total rating for his right knee disability based on a need for convalescence following surgery to September 1, 2009.  In a January 2011 rating decision, the Veteran received a temporary total rating for his left knee disability on a need for convalescence following surgery to November 1, 2010.  With the exception of the July 2009 and September 2010 surgeries, the RO has assigned 10 percent ratings for each knee after each convalescent period.

The Veteran submitted his original claim for right and left knee disabilities in February 2009.

The Veteran initially underwent a VA examination of his knees in May 2009.  On May 2009 VA examination, the Veteran reported that he was having some difficulty going up and down the stairs in his home due to bilateral knee pain.  He underwent a physical therapy consultation.  Range of motion revealed 0 to 120 degrees bilaterally, with flexion to 110 degrees after 5 repetitions.  The Veteran was noted to have mild pain with repetitions, mostly in the right knee.  Physical examination revealed soft tissue swelling in the right knee which was noted to be mild with mild anterior cruciate ligament (ACL) laxity.  There was no right knee medial or lateral laxity.  The left knee was noted to have moderate medial collateral ligament (MCL) laxity, pain, and reproduction of pain with valgus maneuver.  There were no x-rays taken as the examiner noted that degenerative joint disease (DJD) was not expected at that time based on the Veteran's age and physical findings.  The diagnoses included, right knee meniscectomy, and ACL partial tear base on physical exam; and left knee chronic MCL strain with laxity.

On July 8, 2009, the Veteran was seen by a private physician for complaints of right knee pain.  Upon physical examination, he had a small effusion about the right knee.  The knee was ligamentously stable to varus/valgus, Lachman, and posterior drawer testing.  He had increased medial joint line tenderness greater than lateral joint line tenderness and positive McMurray's testing. X-rays showed an abnormal ossicle at the tibial tubercle.  An MRI was suggestive of a medial meniscus tear, which was new as opposed to post-surgical changes.  Right knee medial meniscus tear was diagnosed.  As such, approximately two weeks later, on July 23, 2009, the Veteran underwent an arthroscopic partial medial meniscotomy with removal of meniscal cartilage and loose bodies of the right knee.  In a March 2010 rating decision, the Veteran received a temporary total rating for his right knee disability based on a need for convalescence following surgery to September 1, 2009.  

A September 2009 MRI of the right knee revealed no acute fracture or dislocation, and no significant marrow signal abnormality was identified.  An oblique tear was identified in the posterior horn of the medial meniscus.  The rest of the menisci are intact.  Tendons and ligaments of the right knee are intact.  There was no significant chondral abnormality identified.  A small right knee effusion was present and there was mild prepatellar subcutaneous soft tissue edema.  

A November 2009 VA treatment record reflects that the Veteran reported that, following the July 2009 surgery, the pain along the medial joint line completely resolved, but subsequently returned one or two months previously.  He also reported a grinding sensation when walking.  It was noted that the Veteran had a September 2009 MRI that showed a tear along the posterior horn of the right medial meniscus.  Upon examination, the Veteran had moderate medial suprapatellar effusion, medial joint line tenderness, and tenderness over the patella tendon and the tibial tubercle.  His range of motion was from zero to approximately 130 degrees.  The Veteran denied any pain with varus or valgus stress, and anterior and posterior drawer signs were negative.  McMurray's sign was positive.  

A December 2009 MRI of the left knee revealed mild focal narrow edema at the lateral femoral condyle posterior.  There was no other significant marrow signal abnormality seen.  There was no acute fracture or dislocation identified.  A horizontal tear was identified in the posterior horn of the medial meniscus.  The rest of the menisci are intact.  Tendon and ligaments of the left knee were intact.  There was no significant chondral abnormality seen.  There was a very small left knee effusion, but no significant soft tissue edema was identified. 

On a January 15, 2010 VA orthotic prosthetics consultation, the Veteran reported bilateral knee pain.  He indicated that his right knee was more painful.  The Veteran reported that the pain was localized, did not radiate, but was throbbing and aching.  He stated that the pain occurred more with weight-bearing activities, such as walking and squatting.  He also reiterated his difficulty with stair-climbing.  The Veteran reported that he does not generally experience any instability of the knees and occasionally will have locking or giving way.  He noted that he can notice a slight degree of swelling after prolonged walking activity in the knee.  On physical examination, the examiner noted that the Veteran's knee active range of motion is within normal limits bilaterally.  There was no significant joint line tenderness.  Mild crepitus was noted bilaterally during range of motion.  There was no anteroposterior or mediolateral instability.  McMurray's test was negative bilaterally.  The assessment was evidence of mild osteoarthrosis involving the knees and a history of medial meniscus injury bilaterally involving the posterior horn.  The examiner noted that the Veteran was counseled that in general, knee orthoses do not offer substantial benefit to individuals with medial meniscus pathology.  The Veteran was informed that such was more intended with individuals with knee instability or knee pain that is well defined.  The examiner noted, however, for attempt at the Veteran's comfort, the Veteran was issued a hinged, prefabricated knee orthosis for the right knee.

A January 27, 2010 VA treatment record reflects that the Veteran had right knee pain over the tibial tubercle.  He also complained of left knee pain posteromedially.  He reported that he occasionally feels catching or locking sensation.  Upon physical examination of the right knee, the Veteran had tenderness to palpation over the tibial tubercle.  There was no joint line tenderness.  McMurray's was negative.  Upon physical examination of the left knee, he had some medial joint line tenderness and did not really have a positive McMurray's.  An MRI showed a left posteromedial horizontal meniscus tear. 

The Veteran underwent another VA examination in February 2010.  During such examination, he reported that he experiences pain in his right knee at about a 5 out of 10 and the left knee pain is a 3 out of 10.  He reported right knee weakness and denied left knee weakness.  He indicated that he had left knee stiffness with less severity of the right knee when compared.  The Veteran reported that he experienced his right knee gives way, however the left knee does not.  The Veteran stated that he had been told he has effusions on both knees.  There were no noted dislocations or subluxations.  The Veteran reported that he experiences swelling and tenderness in both knees; however only experiences heat and redness in the right knee.  The Veteran reported flare-ups, and during such time the pain in the right knee is a 9 out of 10 and a 7 out of 10 for the left knee.  The Veteran indicated that the frequency on the right knee is daily and on the left knee is once a week.  Duration of pain on the right knee lasts anywhere from 15 minutes to six hours, and the left knee usually lasts about an hour.  The examiner noted that there was limitation of motion and function of both knees with additional pain, weakness, fatigue, and incoordination during flare-ups.  The Veteran denied the use of crutches, a cane, or corrective shoes.  He reported that he was ordered a brace for his left knee.  The Veteran reported that his occupation has been affected in that he was unable to work due to knee pain when standing.  He also indicated that his activities of daily living were affected in that stair climbing has become difficult.  He reported that he was limited to standing and walking.  He could not stand for more than 30 minutes or walk 1/4 mile.

Range of motion revealed 0 to 120 degrees bilaterally with pain noted at the end of range.  After an undetermined amount of repetitions (there is no indication as to the number of repetitions on the examination report) right knee flexion was noted to 104 degrees, and left knee flexion was noted to 117 degrees.  The examiner noted that the Veteran does have pain in the tibial tubercle joints of the bilateral knees upon palpation.  He was also noted to have fatigability, weakness, lack of endurance, and incoordination, all with repetitive movement.  McMurray test on the right knee was negative and positive on the left knee.

As noted, the Veteran underwent arthroscopic partial medial meniscectomy of the left knee in September 2010.  A January 2011 rating decision, the Veteran received a temporary total rating for his left knee disability on a need for convalescence following surgery to November 1, 2010.  An October 2010 post-operative progress note from Dr. R.C.T. documents that the Veteran was three weeks out from a left knee arthroscopic partial medial meniscectomy.  He noted that the Veteran was doing well.  The left knee had full range of motion.  The Veteran was noted to walk without a limp.  He reported minimal discomfort.  The examiner noted that most of the Veteran's discomfort was over the fat pad where the portals were.  Range of motion was noted to be from 0 to 135 degrees.  There was no joint effusion or swelling.  The examiner noted that the Veteran was already engaging in normal activities.

A November 2010 VA orthopedic consultation documents the Veteran's complaints of right anterior knee pain as well as medial and lateral.  He indicated that his anterior pain tends to be the most significant discomfort he experiences which tends to be aggravated by kneeling, squatting or doing any climbing up and down activities.  Physical examination revealed no right knee effusion.  There was a positive patellar grinding test which the examiner noted reduces the pain.  Range of motion was 0 to 120 degrees.  The Veteran exhibited an intact neurovascular status.  X-ray of the knee demonstrated some arthritic changes related especially to the medial and tibial and femoral joint.  The right knee was noted to be stable.  

A February 2012 VA treatment record reflects that the Veteran complained of pain and significant swelling in the left knee.  It was noted that an X-ray and MRI would be ordered.  An April 2012 VA treatment note indicates that the MRI showed a meniscal tear.  A subsequent April 2012 record shows complaints pertaining to the left knee, but it did not pose instability problems.  There was no locking, but the Veteran had medial joint line discomfort.  Upon examination, the Veteran had full range of knee motion and could flex to well beyond 90 degrees without any apparent restriction.  McMurray maneuver produced significant pain in the medial and posterior corner of the knee, unaccompanied by a click or pop.  The ACL was normal to testing.  The MRI was noted to have shown a significant tear of the posterior horn of the medical meniscus.  A July 2012 record reflects complaints of momentary giving out of the left knee, but there was no true locking.

A November 2012 VA physical therapy consultation documents the Veteran's complaints of chronic bilateral knee pain.  The Veteran reported continued pain, locking, popping, and giving way.  He reported his pain was a 3-4 out of 10 at best, and a 9 to 10 out of 10 at worst.  The Veteran did report that his symptoms have improved since changing jobs and indicated that he was currently a forklift operator.  The Veteran reported that he walked for exercise.  Physical examination revealed a normal gait and posture.  Range of motion was noted to be within full limits bilaterally, with positive crepitus; there was full strength bilaterally; sensation was intact to light touch; and there was tenderness to bilateral medial joints upon palpation.  Chronic bilateral knee pain was noted.  The Veteran was given instructions for exercises and no further recommendations were noted.

Pursuant to the February 2013 Board remand, the Veteran underwent an additional VA examination in April 2013.  During the examination, the Veteran reported symptoms of daily left knee pain described as a stabbing pain, and right knee severe ache described as throbbing.  He indicated that his left knee swells occasionally.  

Range of motion revealed bilateral knee flexion to 140 degrees with painful motion noted at 90 degrees; there was no limitation of extension bilaterally.  After three repetitions, there was no change in the bilateral knee range of motion flexion or extension.  Functional loss/impairment included bilateral knee pain on movement, and interference with sitting, standing and weight-bearing with the left knee.  There was left knee pain with palpation.  Muscle strength testing was 4/5 (active movement against some resistance) in the right knee; and 3/5 (active movement against gravity) in the left knee.  Lachman's test was normal; posterior drawer test was normal; there was no medial-lateral instability in either knee.  Relevant to the bilateral knee meniscus condition, the examiner noted that the Veteran experienced meniscus tears and frequent episodes of joint pain in both knees.  Residual signs and/or symptoms due to his meniscectomy included internal pain in the left knee, and the left knee gives out when the Veteran climbs the steps or an incline.  There were no noted scars due to the Veteran's surgeries.  The Veteran was noted to have a brace and that he used it only occasionally.  The examiner noted that the Veteran had arthritis in the right knee.  There was no evidence of patella subluxation.  The examiner noted that the Veteran's bilateral knee disability impacted his ability to work in that the Veteran can stand 20 to 23 minutes before both knees start to hurt.  He was unable to repeatedly step up without pain in both knees, and the Veteran reported that his left knee is worse in that he had to build a ramp to get into his house because of problems with the steps.

By way of background, a June 2009 rating decision awarded service connection for residuals of meniscus tear of the right knee, under Diagnostic Code 5259, which pertains to the evaluation of symptomatic removal of semilunar cartilage, as the Veteran's service treatment records reflect that he underwent a right knee partial medial meniscectomy during service in November 2007.  The June 2009 rating decision granted service connection for left knee medial collateral ligament strain under Diagnostic Code 5260, which pertains to the evaluation of limitation of flexion of the leg.

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that, as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet.App. 625 (1992).

With regard to the Veteran's bilateral knee disabilities, the Board finds that such are most appropriately evaluated under Diagnostic Code 5258, which pertains to dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  In this regard, the record reflects that, throughout the appeal period, the Veteran has complained of symptoms including pain, swelling, effusion into the joint, and perceived laxity in the ACL (on the right) and MCL (on the left), giving away and subjective complaints of locking, which are symptoms indicative of a dislocated semilunar cartilage.  Furthermore, MRIs in July 2009 and September 2009, and December 2009 and April 2012 show meniscal tears of the right and left knees, respectively.  While the Board is cognizant that the Veteran underwent surgery in July 2009 and January 2010 to correct the right and left knee meniscus tears, respectively, subsequent MRIs in September 2009 and April 2012 show additional tears of the right and left knee, respectively.  Furthermore, throughout the appellate period, McMurray's testing, which is indicative of meniscal tears, has been positive bilaterally.  Therefore, as the Veteran has experienced dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint bilaterally throughout the appeal period, the Board finds that such disabilities should be rated under Diagnostic Code 5258 and, as such, warrant initial ratings of 20 percent. 
With regard to Diagnostic Code 5259, which contemplates symptomatic removal of semilunar cartilage, the Board finds that, as the Veteran is being compensated for the symptoms related to his ongoing dislocated semilunar cartilage of both knees, assigning a separate rating under such Diagnostic Code is tantamount to pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.  Moreover, while the Veteran has limitation of motion of the bilateral knees, pursuant to VAOPGCPREC 9-98, limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus.  The opinion finds that such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, the opinion states that limitation of motion is a relevant consideration under Diagnostic Code 5259.  In this regard, the Veteran has undergone meniscal repairs of the bilateral knees and, as such, may have limitation of motion related to such repairs, or may have restriction of movement caused by current tears and displacements of the menisci as contemplated in VAOPGCPREC 9-98.  Therefore, based on VAOPGCPREC 9-98, the Board finds that such limitation of motion is contemplated in the current 20 percent ratings assigned for the Veteran's bilateral knee disabilities.  See 38 C.F.R. § 4.14; Esteban, supra. 

Furthermore, the Veteran does not meet the criteria for even a zero percent rating  under Diagnostic Code 5260 or 5261 based on limitation of flexion or extension as flexion is not limited to 60 degrees and extension is not limited to 5 degrees in either knee.  Extension has consistently been to zero degrees.  Additionally, although flexion of the right and left knees has been less than normal, as it was measured to 90 degrees at its worst and in consideration of pain at the April 2013 VA examination, even a zero (noncompensable) percent level has not been shown despite the limited motion.  This is so even with consideration of painful motion and other factors.  While the February 2010 VA examination tends to show fatigability, weakness, lack of endurance, and incoordination, with repetitive movement, there is no indication that there was any additional weakness, lack of endurance, incoordination, or fatigability during repetitive testing.  While the evidence tends to show that the Veteran does experience some painful and limited motion, a separate rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  In reaching this conclusion, the Board has considered the Veteran's subjective complaints, to include pain and interference with sitting, standing, and weight-bearing; however, such do not result in functional loss beyond painful, limited motion. 

Pertaining to whether a separate rating under Diagnostic Code 5257 for lateral instability or recurrent subluxation is warranted for either knee, the Board finds that the evidence fails to show that the Veteran's right and left knee disabilities resulted in such symptomatology.  In this regard, the evidence consistently shows that the Veteran's knees were essentially stable on examination.  Specifically, in May 2009, while there was noted laxity in the right and left knees, there was no objective evidence of ligament instability documented.  Moreover, subsequent MRIs in September 2009 and December 2009 MRIs revealed that the tendon and ligaments of the both knees were intact.  Likewise, during the January 2010 VA brace consultation, diagnostic testing was negative bilaterally.  Additionally, while the Veteran was prescribed a hinged brace during the visit, the examiner specifically noted that the brace was prescribed in order to provide comfort for the Veteran as he did not exhibit well defined knee instability.  In February 2010, there was no noted dislocation or subluxation of either knee on examination.  Further, on the most recent April 2013 VA examination, there was no objective evidence of recurrent subluxation or lateral instability.  Consequently, the objective evidence fails to show recurrent subluxation or lateral instability during the appeal period.

The Board acknowledges that, during July 2012 hearing, the Veteran reported that he occasionally experiences some instability and, in general, has alleged his knees give away; however, as a layperson, he is not competent to objectively diagnose lateral instability or subluxation.  In this regard, while he is competent to report that his knees feels unstable, gives way, or locks, and the Board finds no reason to doubt his credibility regarding such observations, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the VA examiners, who are medical professionals, found that there was no instability in the knees.  Furthermore, diagnostic testing, to include MRIs, revealed that the Veteran's tendon and ligaments of the bilateral knees were intact.  Based on the foregoing, the objective medical evidence shows that the Veteran's knees are stable without instability or subluxation throughout the appeal period.  Accordingly, a separate rating for instability or subluxation of either knee under Diagnostic Code 5257 is not warranted.

The Board has also considered whether the Veteran is entitled to a separate or rating for right or left knee ankylosis, impairment of the tibia or fibula, and/or genu recurvatum.  However, because the evidence of record, to include the lay and medical evidence, fails to demonstrate such symptomatology, the Veteran is not entitled to an increased or separate rating under Diagnostic Codes 5256, 5262, or 5263, respectively.  

The Board also notes that a separate rating for scarring is also a consideration, especially in light of the Veteran's bilateral knee surgeries; however, as noted by the April 2013 VA examiner, there are no noted scars on either knee.  Therefore, the Board finds that a separate rating for scarring is not warranted.  

C.  Other considerations

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right and left knee disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee and left knee disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  

In this regard, the Veteran's 20 percent ratings for the right knee and left knee contemplates the functional limitations caused by his torn menisci and resulting symptomatology.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.   The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion.   For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).   For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.   38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.   In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected right and left knee disabilities have rendered him unemployable.  While the Veteran has indicated that he is no longer able to work as a mechanic, or any heavy physical labor job, due to his inability to go up and down machinery, or bend over, the Board observes that he testified during the hearing that he was currently working part-time at a company packaging cookies.  Moreover, during a November 2012 VA physical therapy consultation, the Veteran reported that he was currently a forklift driver, and that his symptoms had improved upon his change of jobs.  Further, during the April 2013 VA examination, the examiner opined that the Veteran was functionally impaired from performing heavy construction work because of his knees; however, the knee disability did not interfere with jobs that involved clerical work or driving.  As such, Rice is inapplicable to this case and need not be further addressed.

In sum, Board finds that the evidence supports the award of initial 20 percent ratings for the Veteran's bilateral knee disabilities.  However, in denying higher or separate ratings, the Board finds that the preponderance of the evidence is against such aspects of the Veteran's claims.  Therefore, in denying such separate or increased ratings, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

An initial rating of 20 percent, but no higher, for status post medial meniscectomy of the right knee is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial rating of 20 percent, but no higher, for left knee medial collateral ligament strain is granted, subject to the laws and regulations governing payment of monetary benefits.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


